DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

It is noted that the Examiner for the instant Application has changed.

Formal Matters
Applicant’s response and amendment filed 10/29/2020, which amended claim 2, has been entered.  Claims 1-18 are pending and have been examined on the merits.  References not included with this Office Action can be found in a prior Action. 

Claim Rejection - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. § 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. § 103(c) and potential 35 U.S.C. § 102(e), (f) or (g) prior art under 35 U.S.C. § 103(a).

Claims 1-8 and 14-18 remain rejected under 35 U.S.C. 103(a) as being unpatentable over  Donofrio, D.M (U.S. Patent No. 4,426,450; 1984), taken in view of Henstra et al. (Current Opinion in Biotechnology, Vol. 18, pp. 200-206; 2007; of record).
Regarding claims 1, 4, 5, and 14-15, Donofrio teaches a method for agitating and mixing a gas with a medium in a closed fermentation vessel comprising recirculating the medium through a venturi jet mixer (relevant to claim 4) whereby it is mixed with gas under high shear conditions to form a mixture of gas saturated medium and a dispersion of small gas bubbles and projected the mixture in the fermentation vessel below the liquid surface level (Abstract).  More specifically, Donofrio teaches a fermentable substrate is converted to ethanol, where the ethanol in the process of Donofrio would inherently reduce the surface tension of the fermentation liquid (relevant to claims 14 and 15; column 
Donofrio teaches retaining, or maintaining, a fermentation liquid continuously, partially-filled (e.g., aqueous) comprising the liquid product and microorganisms in a vessel (column 8, lines 6-11; claim 6 (e)).  Donofrio also teaches that the liquid level is typically below the top of the vessel because of the formation of a “head space” formed during fermentation (relevant to maintaining a partially filled vessel and having an off-gas above the retained aqueous fermentation liquid; column 7, lines 40-43).  
Further, Donofrio teaches withdrawing a portion of the aqueous fermentation liquid at a withdrawal point that is proximate and below the surface of the retained aqueous fermentation liquid, where the solution (i.e., working fluid) is pumped through a venturi jet mixer (i.e., mixing chamber within the gas injector) and the mixture is discharged by the energy generated by the mixing and downwardly transporting the gas-liquid dispersion via a dispersion conduit having an inlet connected to an outlet of the gas injector at a uniform flow area (i.e., the nozzles; column 3, lines 30-41, column 3, line 51 and column 4, line 25; claim 8; Figs. 1 and 3).  
Donofrio teaches that air is supplied to the jet mixer through a conduit (column 3, lines 34-37).  Donofrio also teaches that the venturi effect is created by the pumped liquid passing through the injection nozzles at high velocity, creating a suction at the top of the injector, drawing additional liquid through the injector for increased mixing action (relevant 
Donofrio also teaches that the weight to weight ratio of air to water mixed in the jet mixer is from 1:30 to 1:600 (column 5, lines 1-5; claim 5).  It is noted that the ratio recited in the claim 6 is directed to volume to volume.  Further, Donofrio discusses utilizing gas supplied at above atmospheric pressure (column 3, lines 64-65).  In the process of combining the prior art to practice the claimed invention, one of ordinary skill in the art would have been able to arrive at the feed gas ratio (instant claim 6), or bubble sizes (instant claims 16 and 17) in the course of routine experimentation, or design choice configurations.  Thus, these features of the claims are rendered obvious in view of the cited prior art.
Donofrio also teaches that the product liquid from the fermentation vessel (i.e., converted ethanol) is continuously withdrawn through an outlet line, suitably by a centrifugal or positive displacement feed pump, and then is directed to a suitable means for separating the solids from the ethanol product stream, where the product stream flows to a storage vessel (relevant to a recovery zone; column 8, lines 6-31; Fig. 3).  
Although Donofrio teaches various compositions and bioreactor configurations for the method of converting a gas stream, Donofrio does not teach the specific gases (e.g., 2 and H2), specifically maintaining the filling of the vessel at least 10 meters, the explicit pressure of not more than 100 kPa gauge, or a discharge point at least 10 meters below the gas injector, recited in claim 1.
Henstra teaches a process for converting a syngas (e.g., waste gas), as a feed gas stream comprising CO or a mixture of CO2 and H2 to a liquid product (such as one comprising ethanol) by contact with a fermentation liquid (Abstract; page 200, right column, paragraph 2).  Moreover, Henstra also teaches that the ethanol in the process would inherently reduce the surface tension of the fermentation liquid.  Henstra teaches retaining, or maintaining, a fermentation liquid (e.g., aqueous) comprising the liquid product and microorganisms in a vessel (Abstract).  
It would have been obvious to a person of ordinary skill in the art to have utilized the specific gases, as taught in Henstra, with those of Donofrio, since Henstra teaches syngases (e.g., CO and H2) play a role in the conversion of biomass, wastes and residues that form poor substrates for direct fermentation processes, where the gasses can also serve as substrates for microbial metabolism by exploiting the synthesis of various products (page 200, right column, paragraph 3).  A person of ordinary skill in the art would have had motivation and a reasonable expectation of success in utilizing the gasses of Henstra with the method of Donofrio, since both methods utilize a gas stream to provide a method for microorganisms to convert gas and fermented liquids to desired products.  
Regarding the fill levels, pressures (e.g., not more than 100 kPa), and discharge points, although the references do not teach the pressure ranges recited in the claims, the use of a bioreactor tank height of 10 meters would achieve the pressure ranges recited in the claims, one of ordinary skill in the art would have arrived at this reactor size in the 
Further, the references direct one of ordinary skill in the art to optimize the configuration within known parameters, and could have arrived at the configuration recited in the claims in the course of routine experimentation, or design choice.  For example, Donofrio teaches that exemplary dimensions of the ports and mixing chamber of the mixer jet, and size and ratios of the nozzle restriction to the venturi restriction are dependent upon the respective flows requires as well as the physical properties of the fluids (Donofrio, column 4, lines 14-19; Figs. 1 and 3).  Donofrio also discusses the optimum jet mixer configuration should be at a height to diameter ratio in a cylindrical fermentation vessel (column 4, lines 26-41).  
One of ordinary skill in the art would have been motivated and had a reasonable expectation of success to configure a bioreactor for use in the process of Donofrio to arrive at specific heights, levels, and distances to practice the method since Donofrio teaches that a number of configurations may be used in order to improve the gas/liquid mass transfer in the bioreactor (column 4, lines 26-41).  Further, although the references do not teach the pressure ranges (e.g., pressure of not more than 100 kPa gauge), the use of a bioreactor tank height of 10 m would achieve the pressure ranges recited in the claims, and one of ordinary skill in the art would have arrived at this reactor size in the course of routine experimentation since Donofrio does discuss utilizing gas supplied at above atmospheric pressure (column 3, lines 64-65).  

In view of the above, it would therefore have been obvious to one of ordinary skill in the art to combine the teachings of the prior art to arrive at the claimed invention.
Regarding claim 2, Donofrio teaches a plurality of jet mixers, which would include at least a first fermentation liquid stream and a second fermentation liquid stream, so forth, for as many jet mixers are included in the configuration (column 4, lines 26-41).  Each of the fermentation liquid streams mixed with gas will be additionally mixed with the gas-liquid dispersion downstream of the gas injectors and upstream of the discharge point by the nature of the mixer configurations (column 5, lines 56-67; and Figs. 1 and 3).
Regarding claim 3, Donofrio teaches that the liquid or product fraction contains about 10% ethanol by weight and is directed to distillation for further concentration (column 11, lines 39-42).  Donofrio further teaches that the product liquid is continuously withdrawn, where about 90% of the slurry is directed back to the fermentation system, or to a storage vessel from which it is withdrawn back into the system when desired (column 8, lines 25-31).  Although Donofrio does not expressly teach that the fermentation liquid contains alcohol at 0.05 wt.%, Donofrio teaches the portion of the liquid stream that may be withdrawn and re-introduced back into the system, or withdrawn, concentrated, and then re-introduced into the system.  A person of ordinary skill in the art would have been motivated and had a reasonable expectation of success in obtaining a fermentation liquid that contains a total concentration of at least 0.05 wt.% alcohol, since Donofrio teaches 
Regarding claim 5, as noted above, one of ordinary skill in the art would have been motivated to configure a bioreactor for use in the process of Donofrio using the configuration disclosed therein since Donofrio teaches that a number of configurations may be used in order to improve the gas/liquid mass transfer in the bioreactor.  Although the references do not explicitly teach a vertical injector location at least 15 meters above the withdrawal point, the references disclose parameters for dimensions, or having a discharge point proximate the bottom of the vessel (Donofrio, Figs. 1 and 3).  One of ordinary skill in the art would therefore be able to arrive at the dimensions recited in the claim in the course of routine experimentation, or design choice.  Thus, this feature of the claims is rendered obvious in view of the cited prior art.
Regarding claims 6-8 and 16-17, Donofrio teaches that a head space by entrained carbon dioxide is formed during fermentation (column 7, lines 40-43).  As noted, Donofrio also teaches that the weight to weight ratio of air to water mixed in the jet mixer is from 1:30 to 1:600 (column 5, lines 1-5; claim 5).  It is noted that the ratio recited in the claim is directed to volume to volume.  Further, Donofrio does discuss utilizing gas supplied at above atmospheric pressure (column 3, lines 64-65).  Donofrio teaches a plurality of jet mixers, which would include at least a first fermentation liquid stream and a second fermentation liquid stream, so forth, for as many jet mixers are included in the configuration (column 4, lines 26-41).  Each of the fermentation liquid streams mixed with gas will be additionally mixed with the gas-liquid dispersion downstream of the gas injectors and upstream of the discharge point by the nature of the mixer configurations  bubbles (column 5, lines 49-60).
Although Donofrio teaches the above, Donofrio does not specifically teach withdrawing a portion of the off-gas (e.g., head space) and passing it through the gas injector.  Further, Donofrio also does not teach that a portion of the off-gas is passed to the gas injection device as recited in the claims and with the feed gas ratios or the bubble sizes (between 0.01 and 0.3 mm), recited in the claims.
Henstra, teach syngases (e.g., waste gases such as carbon dioxide) above the surface of the fermentation liquid as useable gases and should be introduced into the fermentation liquid (page 201, left column, paragraph 2).  However, in the combined method of the prior art, the passage of the waste gas (e.g., syngas) as the off-gas (i.e., carbon dioxide formed during fermentation) to the gas injector for injection into the fermentation medium would have been obvious since Donofrio teaches the use of a gas injector rather than conventional bubbling of the gases in the fermentation medium, as taught by Henstra.  Henstra teaches utilizing smaller bubbles with more beneficial surface/volume ratios (page 202, left column, paragraph 1).  
In the process of combining the prior art to practice the claimed invention, one of ordinary skill in the art would have been able to arrive at the feed gas ratio, or bubble sizes, recited in the claim in the course of routine experimentation, or design choice configurations.  Thus, these features of the claims are rendered obvious in view of the cited prior art.  
Regarding claim 18, Donofrio teaches the liquid may be separated by a suitable means (e.g., filtration) for separating yeast solids from the ethanol product, where a series 
In view of the above, Donofrio and Henstra are silent regarding the ethanol as a surface acting agent by reducing the surface tension of the fermentation liquid, but meets the claimed limitations since the claimed method is carried out by the prior art as demonstrated in the instant rejection, which indicates that the claimed characteristics should be present in the prior art invention, as also as those instantly claimed.  In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art.  It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to “prove that subject matter shown to be in the prior art does not possess characteristic relied on” (205 USPQ 594, second column, first full paragraph). 
Further characterization of what occurs in a known method which is made obvious by Donofrio in view of Henstra, and does not impart patentability because the outcome of the method is the same. See Ex parte Novitski, 26 USPQ 2nd 1389 (BPAI 1993).
Therefore, in view of the above, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed.

Response to Arguments
Applicant’s arguments have been fully considered and found not persuasive.  It appears that Applicant’s arguments are a reiteration of the response dated 10/28/2019.  
As noted previously, an articulated rationale for obviousness was provided including with respect to the configuration of the bioreactor, where one of ordinary skill in the art would, based on the supplied teachings, be directed to optimize the configuration of the bioreactor within known parameters, and arrived at the configuration recited in the claims based on routine experimentation, or design choice (see Donofrio, column 4, lines 14-19; Figs. 1 and 3; discussed above regarding exemplary dimensions of the ports and mixing chamber of the mixer jet, and size and ratios of the nozzle restriction to the venturi restriction). 
Further, Applicants do not require “downwardly” or “proximate” as defined by any parameters, where Donofrio teaches withdrawing a portion of the aqueous fermentation liquid at a withdrawal point that is proximate and below the surface of the retained aqueous fermentation liquid, where the solution (i.e., working fluid) is pumped through a venturi jet mixer (i.e., mixing chamber within the gas injector) and the mixture is discharged by the energy generated by the mixing and (e.g., interpreted to mean may be) downwardly transporting the gas-liquid dispersion via a dispersion conduit having an inlet connected to an outlet of the gas injector at a uniform flow area (i.e., the nozzles; Donofrio column 3, lines 30-41, column 3, line 51 to column 4, line 25; claim 8; Figs. 1 and 3).  As noted previously, Donofrio also teaches that air is supplied to the jet mixer through a conduit (column 3, lines 34-37).
Applicant’s argument is also not persuasive since it is noted that the term “proximate” is interpreted to read upon the teachings of Donofrio, where Donofrio teaches 
It is also noted that in view of the combined teachings in the art, it would have been within the purview of one of ordinary skill in the art to provide such withdrawal and discharge points as claimed since moving such conduits and mixers in the bioreactor would be merely rearrangement of parts (i.e., move items such as a mixer “proximate” and below the liquid surface, or provide a dispersal conduit as claimed) that would have been obvious to one of ordinary skill in the art as this would not have modified the operation of Donofrio and Henstra (see MPEP § 2144.04(VI)(C)).
See also the above rationales for obviousness, which include motivations and expectation for success by a person of ordinary skill in the art to combine the teachings of Donofrio and Henstra (expressly incorporated herein).
With regard to Applicant’s arguments directed to unexpected results from Example 2, Applicant’s arguments are not found persuasive for reasons of record (see the response arguments from the Office Action dated 4/29/2020; expressly incorporated herein).  It is additionally noted that Applicant’s arguments are also not persuasive since they are not commensurate in scope of the claims.  The claims do not require high gas transfer and dispersion, rather the claims are describing components of the apparatus which based on the teachings of Donofrio and Henstra, one of ordinary skill in the art would be directed to optimize the configuration of the bioreactor within known parameters, 
It is noted that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id.  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id., 82 USPQ2d at 1396 (see MPEP § 2141.03).
Regarding Applicant’s arguments regarding ethanol from Henstra (Reply pages 12-13), as noted above, in view that the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03), it is noted that the instant claims do not strictly require any one material to serve as a product to reduce surface tension.  The claims do not restrict the liquid product contacting the fermentation liquid and reducing surface tension.  Even if the claims restricted the material to ethanol, Henstra teaches similar micro-bubble dispersion, having extremely small, surfactant-stabilized bubbles (e.g., interpreted to include the liquid product, ethanol; Henstra, page 202, left column, paragraph 1).  
The instant specification (paragraph 26) indicates that ethanol is a surface tension agent.  As noted previously, Applicant does not argue or provide evidence as to how the ethanol from Henstra is structurally different or could not have been provided by the method as taught, as compared to the liquid product that reduces surface tension of the instant application.  

In view of the above, the rejection and response of record, the rejection has been maintained.

Claims 9-13 remain rejected under 35 U.S.C. § 103(a) as being unpatentable over Donofrio and Henstra, as applied to claim 1-8 and 14-18, above.
The teachings of Donofrio and Henstra, above, are herein relied upon.
Regarding claims 9-13, Donofrio teaches a method for agitating and mixing a gas with a medium in a closed fermentation vessel comprising recirculating the medium through a venturi jet mixer whereby it is mixed with gas under high shear conditions to form a mixture of gas saturated medium and a dispersion of small gas bubbles and projected the mixture in the fermentation vessel below the liquid surface level (Donofrio, Abstract).  More specifically, Donofrio teaches a fermentable substrate is converted to ethanol, where the ethanol in the process of Donofrio would inherently reduce the surface tension of the fermentation liquid (column 7, lines 29-32 and column 11, lines 39-42).  In view that the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03), it is noted that the instant claims do not strictly require any one material to serve as a product to reduce surface tension.
Donofrio teaches retaining, or maintaining, a fermentation liquid continuously, partially-filled (e.g., aqueous) comprising the liquid product and microorganisms in a 
Donofrio teaches that air is supplied to the jet mixer through a conduit (column 3, lines 34-37).  Donofrio also teaches that the venturi effect is created by the pumped liquid passing through the injection nozzles at high velocity, creating a suction at the top of the injector, drawing additional liquid through the injector for increased mixing action (relevant to the energy from pumping of the working fluid being the primary energy input to the gas injector; column 7, lines 1-14).  Moreover, Donofrio teaches that the gas injector is at a vertical location no lower than a proximate location of the withdrawal point (Fig. 1).  Donofrio teaches that the jet mixer should be located in the lower 20 to 50 percent of the distance from the vessel bottom surface to the normal liquid surface level, and preferably within the lower 15 to 30 percent of the distance (column 4, lines 26-41).  

Donofrio teaches various compositions and bioreactor configurations for the method of converting a gas stream, however, the reference does not teach the specific gases (e.g., CO or a mixture of CO2 and H2), a fermentation liquid comprising ethanol at a concentration of at least 0.05%, microorganisms to a height such that the aqueous fermentation liquid creates more than 100 kPa gauge of hydrostatic pressure, discharge points at least 15 meters below the surface, passing a portion of the feed gas stream and off-gas stream into a gas injector at a pressure of not more than 40 kPa gauge, or mixing the portion of the feed gas stream and the off-gas stream with the working fluid.
Henstra teaches a process for converting a syngas (e.g., waste gas), as a feed gas stream comprising CO or a mixture of CO2 and H2 to a liquid product (such as one comprising ethanol) by contact with a fermentation liquid (Abstract; page 200, right column, paragraph 2).  Moreover, Henstra also teach that the ethanol in the process of Henstra would inherently reduce the surface tension of the fermentation liquid.  Henstra teaches retaining, or maintaining, a fermentation liquid (e.g., aqueous) comprising the liquid product and microorganisms in a vessel (Abstract).  
It would have been obvious to a person of ordinary skill in the art to have utilized the specific gases, as taught in Henstra, with those of Donofrio, because Henstra teach syngases (e.g., CO and H2) play a role in the conversion of biomass, wastes and residues 
A person of ordinary skill in the art would have had motivation and a reasonable expectation of success in utilizing the gases of Henstra with the method of Donofrio, because both methods utilize a gas stream to provide a method for microorganisms to convert gas and fermented liquids to desired products.
Regarding the ethanol concentration (at least 0.05 wt.%), Donofrio teaches that the liquid or product fraction contains about 10% ethanol by weight and is directed to distillation for further concentration (column 11, lines 39-42).  Donofrio further teaches that the product liquid is continuously withdrawn, where about 90% of the slurry is directed back to the fermentation system, or to a storage vessel from which it is withdrawn back into the system when desired (column 8, lines 25-31).  Although Donofrio does not expressly teach that the fermentation liquid contains alcohol at 0.05 wt.%, Donofrio teaches the portion of the liquid stream that may be withdrawn and re-introduced back into the system, or withdrawn, concentrated, and then re-introduced into the system.  A person of ordinary skill in the art would have been motivated and had a reasonable expectation of success in obtaining a fermentation liquid that contains a total concentration of at least 0.05 wt. % alcohol, since Donofrio teaches that the liquid product stream containing ethanol may be recycled, or concentrated and then re-introduced into fermentation (column 8, lines 6-31).
Regarding the fill levels, pressures (e.g., more than 100 kPa gauge of hydrostatic pressure or nor more than 40 kPa gauge), and discharge points, although the references 
Further, the references direct one of ordinary skill in the art to optimize the configuration within known parameters, and could have arrived at the configuration recited in the claims in the course of routine experimentation, or design choice.  For example, Donofrio teaches that exemplary dimensions of the ports and mixing chamber of the mixer jet, and size and ratios of the nozzle restriction to the venturi restriction are dependent upon the respective flows requires as well as the physical properties of the fluids (Donofrio, column 4, lines 14-19; Figs. 1 and 3).  Donofrio also discusses the optimum jet mixer configuration should be at a height to diameter ratio in a cylindrical fermentation vessel (column 4, lines 26-41).  
One of ordinary skill in the art would have been motivated and had a reasonable expectation of success to configure a bioreactor for use in the process of Donofrio to arrive at specific heights, levels, and distances to practice the method since Donofrio teaches that a number of configurations may be used in order to improve the gas/liquid mass transfer in the bioreactor (column 4, lines 26-41).  Further, although the references do not teach the pressure ranges (e.g., pressure of not more than 100 kPa gauge), the use of a bioreactor tank height of 15 m would achieve the pressure ranges recited in the 
One of ordinary skill in the art would have had a reasonable expectation of success in combining these teachings to arrive at the claimed invention since Henstra teaches that a number of bioreactor configurations may be used in the processes taught therein. 
In view of the above, it would therefore have been obvious to one of ordinary skill in the art to combine the teachings of the prior art to arrive at the claimed invention.
Regarding the passing of a feed gas stream and off-gas stream with the working fluid, Donofrio teaches that a head space by entrained carbon dioxide is formed during fermentation (column 7, lines 40-43).  As noted, Donofrio also teaches that the weight to weight ratio of air to water mixed in the jet mixer is from 1:30 to 1:600 (column 5, lines 1-5; claim 5).  It is noted that the ratio recited in the claim is directed to volume to volume.  Further, Donofrio does discuss utilizing gas supplied at above atmospheric pressure (column 3, lines 64-65).  Donofrio teaches a plurality of jet mixers, which would include at least a first fermentation liquid stream and a second fermentation liquid stream, so forth, for as many jet mixers are included in the configuration (column 4, lines 26-41).  Each of the fermentation liquid streams mixed with gas will be additionally mixed with the gas-liquid dispersion downstream of the gas injectors and upstream of the discharge point by the nature of the mixer configurations (column 5, lines 56-67; Figs. 1 and 3).  Donofrio teaches that the air-liquid mixture is directed through nozzles, where it is dispersed in fine bubbles (column 5, lines 49-60).  Although Donofrio teaches the above, Donofrio does not teach passing the feed gas stream and off-gas stream with the working fluid.

In the process of combining the prior art to practice the claimed invention, one of ordinary skill in the art would have been able to arrive at the feed gas ratio, or bubble sizes, recited in the claim in the course of routine experimentation, or design choice configurations.  Thus, these features of the claims are rendered obvious in view of the cited prior art.  
Regarding claim 10, as discussed in detail in the rejection above, one of ordinary skill in the art would have been motivated to configure a bioreactor for use in the process of Donofrio using the configuration disclosed therein, since Donofrio teaches that a number of configurations may be used in order to improve the gas/liquid mass transfer in the bioreactor.  Although the references do not explicitly teach a vertical injector location, the references parameters for dimensions, or having a discharge point proximate the bottom of the vessel (Donofrio, Figs. 1 and 3).  One of ordinary skill in the art would therefore able to arrive at the dimensions recited in the claim in the course of routine 
Regarding claim 11, Donofrio also teaches that the weight to weight ratio of air to water mixed in the jet mixer is from 1:30 to 1:600 (column 5, lines 1-5; claim 5).  It is noted that the ratio recited in the claim is directed to volume to volume.  Further, Donofrio does discuss utilizing gas supplied at above atmospheric pressure (column 3, lines 64-65).  In the process of combining the prior art to practice the claimed invention, one of ordinary skill in the art would have been able to arrive at the feed gas ratio, or bubble sizes, recited in the claim in the course of routine experimentation, or design choice configurations.  Thus, these features of the claims are rendered obvious in view of the cited prior art.
Regarding claim 12, Donofrio does discuss utilizing gas supplied at above atmospheric pressure (column 3, lines 64-65).
Regarding claim 13, Henstra teach utilizing microorganisms including Clostridium ljungdahlii (page 201, left column, paragraph 2).  Although Henstra does not expressly teach mono-culture or co-culture, it would be obvious to a person of ordinary skill to know culture methods according the processes taught by Donofrio and Henstra, to arrive at either a mono-culture or co-culture for fermentation of gas streams to ethanol.
Although Donofrio and Henstra, are silent regarding the ethanol as a surface acting agent by reducing the surface tension of the fermentation liquid, the claimed limitations are met since the claimed method is carried out by the prior art as demonstrated in the instant rejection, which indicates that the claimed characteristics should be present in the prior art invention, as also as those instantly claimed. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to “prove that subject matter shown to be in the prior art does not possess characteristic relied on” (205 USPQ 594, second column, first full paragraph). 
Further characterization of what occurs in a known method which is made obvious by Donofrio in view of Henstra, and does not impart patentability because the outcome of the method is the same. See Ex parte Novitski, 26 USPQ 2nd 1389 (BPAI 1993).
Therefore, in view of the above, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed.

Response to Arguments
With regard to Applicant’s arguments concerning this rejection of claims 9-13 under 35 U.S.C. § 103(a) (Reply, pages 14-20), Applicant relies on arguments from the rejection of claims 1-8 and 14-18 under 35 U.S.C. § 103(a) to Donofrio and Henstra, above, to argue this rejection.  Therefore, the response set forth above for the rejection based on Donofrio and Henstra, above, also applies to this rejection.

Conclusion

No claims are allowed.  No claims are free of the art.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A shortened statutory period for reply to this final Action is set to expire THREE MONTHS from the mailing date of this Action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 AM to 6:00 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla 
Examiner, Art Unit 1653

/Soren Harward/Primary Examiner, Art Unit 1631